COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
  REFUGIO BUSTAMANTE,                             No. 08-17-00262-CR
                                      §
               Appellant,                           Appeal from the
                                      §
  v.                                               384th District Court
                                      §
  THE STATE OF TEXAS,                           of El Paso County, Texas
                                      §
               State.                             (TC# 20160D04477)
                                      §

                                             ORDER

       The record before us does not contain the trial court’s certification of the defendant’s

right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with

the trial court clerk within twenty days from the date of this order a certification of the

defendant’s right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court

clerk shall prepare a supplemental clerk’s record containing the certification and file it with this

Court no later than March 8, 2018.

       IT IS SO ORDERED this 6th day of February, 2018.



                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.